DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 05/17/2022 has been entered. Claim 6 was cancelled and claim 8 was added new. Claims 1-5 and 7-8 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant asserts that recess 32 of Welschinger (U.S. Pre-Grant Publication No. 2019/0010952) differs from the claimed invention because it is formed in the further housing and is not a part of the wall of the pump housing that bounds the pump chamber in a radial direction. The examiner agrees. However, the examiner notes that Welschinger teaches another recess in housing part 2 that receives bolt 41. The bore necessary to receive bolt 41 is in a form of a recess that is open toward further housing 3.
Applicant also asserts that recess 6 of Welschinger differs from the claimed invention because it is open toward the radial direction. The examiner also agrees. However, Welschinger in another embodiment, teaches another recess formed by shoulder 24 of the housing part 2 that forms an annular recess opened toward the axial direction (see figure 5). 
Applicant also asserts the wall of the pump housing forming recess 6 of Welschinger is not a wall that bound the pump chamber. The examiner respectfully disagrees. Figure 2 of Welschinger teaches a continuous wall of the housing part 2. The axially extending portion of the wall of housing part 2 bounds the pump chamber in the radial direction as it forms a radial end of the pump chamber. Furthermore, the claim language requires “a wall of the pump housing that bounds the pump chamber in a radial direction is provided with recesses”. Because the wall of housing part 2 is continuous, the radial extending portion and the axially extending portion of the wall is part of the same wall. Therefore, the wall forming the axially extending portion is the same wall forming the radially extending portion. Therefore, the wall of pump housing part 2 bounds the pump chamber in a radial direction also includes portions forming the recesses.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welschinger et al. (U.S. Pre-Grant Publication No. 2019/0010952), hereinafter “Welschinger”.

As per claim 1, Welschinger discloses a pump for a fluid circuit in a vehicle, the pump comprising: a multi-part housing (1; figure 2) that has a pump chamber (pump chamber that houses impeller 105; figure 2); and an impeller (105)  arranged in the pump chamber (as shown; figure 2); wherein a pump housing (2) and a further housing part (3) of the multi-part housing bound the pump chamber (as shown; figure 2), wherein the pump housing and the further housing part each have a flange with a flange surface (21, 31; figure 3) that rest against one another (as shown; figure 3), wherein one of the two flange surfaces has at least one annular groove (32) and the other of the two flange surfaces has at least one circumferential web (22), which engages in the annular groove (as shown; figure 3), and wherein a wall of the pump housing that bounds the pump chamber in a radial direction is provided with recesses that open in a direction of the further housing part (the wall of pump housing 2 forms a recess to receive bolt 41 wherein the recess is open toward housing part 3 and shoulder 24 forms another recess opened toward housing part; figures 3, 5), and wherein each of the recesses differ from one another (the recess for receiving bolt 41 and the recess formed by shoulder 24 are different; figures 3, 5).  

As per claim 2, Welschinger discloses the pump according to claim 1, and further discloses wherein the flange surface of the pump housing (2) is provided with the at least one circumferential web (protrusion 22 formed on a flange of first housing part 2; figure 3).

As per claim 3, Welschinger discloses the pump according to claim 2, and further discloses wherein the flange surface of the further housing part (3) is provided with the at least one groove (annular recess 32 formed on second housing part 3; figure 3).

As per claim 4, Welschinger discloses the pump according to claim 3, and further discloses wherein the flange of the pump housing and the flange of the further housing part are fastened to one another by via screws (via bolt 41; figure 3).

As per claim 5, Welschinger discloses the pump according to claim 1, and further discloses wherein the at least one annular groove and the at least one circumferential web form a labyrinth seal in a radial direction (via gaps 10, 11 formed between first and second housing parts 2, 3; figure 3).

As per claim 7, Welschinger discloses the pump according to claim 1, and further discloses wherein the pump is a coolant pump (centrifugal pump 100 circulating a process fluid, i.e., capable of using it as a coolant pump; paragraph [0047]).

As per claim 8, Welschinger discloses the pump according to claim 1, and further discloses wherein a wall of the further housing part that faces the pump housing is provided with protrusions, wherein the protrusions protrude into the recesses of the pump housing (the wall of second housing part 3 has bolt 41 to be received within the recess formed in the wall of housing part 2 and annular region 34 protruding into shoulder 24; figure 5).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745